UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           12/20/2019
 Leander C. Pickett,

                                  Plaintiff,
                                                             1:18-cv-09775 (AT) (SDA)
                    -against-
                                                             ORDER
 Migos Touring, Inc. et al.,

                                  Defendants.



STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, on December 10, 2019, Defendants Migos Touring, Inc., Capitol Records, EEC,

Quality Control Music, EEC, Quavious Marshall p/k/a Quavo, Kiari Cephus p/k/a Offset and

Kirsnick Ball p/k/a Takeoff filed a motion for an award of attorneys’ fees and costs, pursuant to

Section 505 of the Copyright Act, 17 U.S.C. § 505, and Federal Rule of Civil Procedure 54(d)(2)

(Motion for Attorney Fees and Costs, ECF No. 123); and

       WHEREAS, on December 11, 2019, Plaintiff’s counsel, Dana Whitfield, filed a motion to

withdraw as attorney for Plaintiff (Motion to Withdraw, ECF No. 127); and

       WHEREAS, by Order dated December 13, 2019 (12/13/19 Order, ECF No. 128) Plaintiff’s

counsel was directed to show cause, no later than December 20, 2019, why “satisfactory reasons”

exist to grant the Motion to Withdraw prior to any papers being filed in opposition to the pending

Motion for Attorney Fees and Costs, and why Plaintiff’s counsel should not file any opposition

papers prior to withdrawal; and
       WHEREAS, on December 20, 2019, in compliance with the 12/13/19 Order, Plaintiff’s

counsel filed a Memorandum of Law (ECF No. 129) and Declaration (ECF No. 130) in support of

the Motion to Withdraw.

       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. A hearing on the Motion to Withdraw will take place in Courtroom 11C, 500 Pearl

          Street, New York, New York, on January 14, 2020, at 3:00 p.m.

       2. In addition to Ms. Whitfield, plaintiff Leander C. Pickett is required to attend this

          hearing. Other parties are not required to attend. If Mr. Pickett fails to attend, the

          Motion to Withdraw shall be unconditionally granted.

       3. Ms. Whitfield shall arrange for the delivery either by hand, overnight delivery, email,

          or other equally expeditious means to Mr. Pickett of (a) a copy of this Order and (b) a

          copy of her papers moving to withdraw. She thereafter shall make all reasonable

          efforts to confirm with Mr. Pickett by telephone, email, or in person that the copy of

          this Order and the motion papers were actually received by him, that he is aware that

          he must appear at the Court hearing on January 14, 2020, at 3:00 p.m.

       4. On or before January 2, 2020, Ms. Whitfield shall file with the Court an affidavit or

          declaration indicating her compliance with paragraph 3 of this Order.

       5. In light of the January 14, 2020 hearing on the Motion to Withdraw, the deadline to

          file Plaintiff’s papers in opposition to the Motion for Attorney Fees and Costs is

          extended sine die, and such deadline shall be reset at the January 14 hearing.




                                               2
SO ORDERED.

DATED:        New York, New York
              December 20, 2019

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   3
